                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 1:17-cv-1014-LCB-LPA

ALTHA CRAVEY,                                         )
    Plaintiff;                                        )
                                                      )
               v.                                     )
                                                      )
UNIVERSITY OF NORTH CAROLINA AT                       )       STIPULATION OF DISMISSAL
CHAPEL HILL; CAROL L. FOLT, in her                    )       WITHOUT PREJUDICE
official capacity as Chancellor; KEVIN                )
GUSKIEWICZ, individually and in his                   )
official capacity as Dean of the School               )
of Arts & Sciences; MICHAEL EMCH,                     )
individually and in his official capacity             )
as Chair of the Dept. of Geography;                   )
         Defendants.                                  )

       Now come Plaintiff and Defendants and, pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure, hereby stipulate to the dismissal of the above-captioned action without prejudice.

The parties have agreed to this dismissal to provide them with adequate time to fully explore

possibilities that appear likely to lead to a settlement of this matter. However, it is acknowledged

by the parties that if a settlement is not reached, Plaintiff is able to file a motion to re-open this

case consistent with the parties’ Agreement Regarding Stipulation of Voluntary Dismissal Without

Prejudice.




       Case 1:17-cv-01014-LCB-LPA Document 38 Filed 07/11/19 Page 1 of 2
       This 11th day of July, 2019.

Counsel for Defendant:                Counsel for the Plaintiff:

 JOSHUA H. STEIN                       EDELSTEIN AND PAYNE
 Attorney General

 Nora F. Sullivan                      M. Travis Payne
 Nora F. Sullivan                      M. Travis Payne
 Assistant Attorney General            NC State Bar No. 8452
 NC State Bar No. 43284                Elizabeth A. Albiston
 nsullivan@ncdoj.gov                   NC State Bar No. 36585

 NC Department of Justice              PO Box 28186
 PO Box 629                            Raleigh, NC 27611
 Raleigh, NC 27602                     Tel: 919-828-1456
 Tel.: 919-716-6920                    Fax: 919-828-4689
 Fax: 919-716-6764                     Email: eandp@mindspring.com
                                       Email: eli@edelsteinpayne.com




      Case 1:17-cv-01014-LCB-LPA Document 38 Filed 07/11/19 Page 2 of 2
